UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
KAMIESHA MCCLAIN, ET AL.,
                                          18-cv-11836 (JGK)
                   Plaintiffs,
                                          ORDER
          - against -

THE CITY OF NEW YORK, ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     It having been reported to this Court that the parties have

settled this action, and the Court having approved the infant

compromise order in this case, it is, on this 18th day of

December, 2019, hereby ordered that this matter be discontinued

with prejudice but without costs; provided, however, that within

30 days of the date of this order, counsel for the plaintiff may

apply by letter for restoration of the action to the calendar of

the undersigned, in which event the action will be restored.

     Any application to reopen must be filed within thirty (30)

days of this order; any application to reopen filed thereafter may

be denied solely on that basis. Further, if the parties wish for

the Court to retain jurisdiction for the purpose of enforcing any

settlement agreement, in addition to the infant compromise order

as to which the Court retains jurisdiction, they must submit the

settlement agreement to the Court within the same thirty-day

period to be so-ordered by the Court. Unless the Court orders

otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement, (other than the infant compromise order),

unless it is made part of the public record.

     All pending motions are dismissed as moot.    All conferences

are canceled.   The Clerk of Court is directed to close this case.

SO ORDERED.

Dated:    New York, New York
          December 18, 2019

                                      ______/s/ John G. Koeltl_____
                                             JOHN G. KOELTL
                                      United States District Judge




                                  2
